Citation Nr: 1103624	
Decision Date: 01/28/11    Archive Date: 02/08/11

DOCKET NO.  09-37 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 30 
percent for post-gastrectomy syndrome.  

2.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from January 1967 to January 1970.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from April 2008 and November 2008 rating decisions of 
the Department of Veterans Affairs Regional Office (RO) in 
Buffalo, New York, denying the claims currently on appeal.  

The Veteran was afforded a hearing before the undersigned 
Veterans Law Judge at the RO in Buffalo, New York in August 2010.  
A written transcript of this hearing has been prepared and 
incorporated into the evidence of record.  

The issue of entitlement to TDIU benefits is addressed in the 
REMAND portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's post-gastrectomy syndrome is manifested by 
persistent diarrhea, intermittent nausea, and a history of 
anemia; it is not manifested by circulatory symptoms, weight 
loss, hypoglycemic symptoms, malnutrition, stricture or 
continuing gastric retention.  




CONCLUSION OF LAW

The criteria necessary for establishing entitlement to a 
disability evaluation in excess of 30 percent for post-
gastrectomy syndrome have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1-4.14, 4.114, Diagnostic Codes 7308, 7348 
(2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the Veteran of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the Veteran is expected to provide in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Previously, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that the failure to provide pre-
adjudicative notice of any of the necessary duty to notify 
elements was presumed to create prejudicial error.  Sanders v. 
Nicholson, 487 F.3d 881 (2007).  VA was required to show that 
that the error did not affect the essential fairness of the 
adjudication, and that to make such a showing the VA had to 
demonstrate that the defect was cured by actual knowledge on the 
claimant's part or that a benefit could not have been awarded as 
a matter of law.  Id.  However, the United States Supreme Court 
(Supreme Court) recently held this framework to be inconsistent 
with the statutory requirement that the CAVC take "due account 
of the rule of prejudicial error" under 38 U.S.C.A. 
§ 7261(b)(2).  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In 
reversing the Federal Circuit's decision, the Supreme Court held 
that the burden is on the claimant to show that prejudice 
resulted from the error, rather than on VA to rebut a presumed 
prejudice.  Id.

For an increased disability rating claim, VA is required to 
provide the Veteran with generic notice - that is, the type of 
evidence needed to substantiate the claim.  This includes 
evidence demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment, as 
well as general notice regarding how disability ratings and 
effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009).  The Veteran was provided with this 
information in a letter dated May 2008.  

Under these circumstances, the Board finds that the notification 
requirements have been satisfied as to both timing and content.  
Adequate notice was provided to the Veteran prior to the transfer 
and certification of his case to the Board that complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service medical records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  VA obtained the Veteran's service medical records.  
Also, the Veteran received VA medical examinations in March 2008 
and June 2009, and VA has obtained these records as well as the 
records of the Veteran's outpatient treatment with VA.  Copies of 
the Veteran's private medical records, as well as his Social 
Security Administration (SSA) records, have also been obtained 
and incorporated into the claims file.  Significantly, neither 
the Veteran nor his representative has identified any additional 
existing evidence that is necessary for a fair adjudication of 
the claim that has not yet been obtained.  Hence, no further 
notice or assistance to the Veteran is required to fulfill VA's 
duty to assist him in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Increased Disability Evaluation for Post-Gastrectomy Syndrome

Relevant Laws and Regulations

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two ratings will be 
applied, the higher rating will be assigned if the disability 
picture more closely approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  38 
C.F.R. § 4.7 (2010).  

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 
(2010).  As such, the Board has considered all of the evidence of 
record.  However, the most probative evidence of the degree of 
impairment consists of records generated in proximity to and 
since the claim on appeal.  

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability rating 
is at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, where the evidence contains factual 
findings that show a change in the severity of symptoms during 
the course of the rating period on appeal, assignment of staged 
ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).  

Facts and Analysis

The Veteran contends that he is entitled to a disability 
evaluation in excess of 30 percent for his service-connected 
post-gastrectomy syndrome.  However, as outlined below, the 
preponderance of the evidence of record demonstrates that the 
Veteran's symptomatology has been no more than 30 percent 
disabling at any time during the pendency of this claim.  

For historical purposes, the Veteran was originally granted 
service connection for a duodenal ulcer in an April 1978 rating 
decision.  A 60 percent disability rating was assigned under 
Diagnostic Code 7308, effective as of April 1, 1978.  The 
Veteran's disability evaluation was subsequently decreased to 20 
percent in a July 1981 rating decision, and then increased to 30 
percent in a June 1999 rating decision, effective as of October 
13, 1998.  The applicable Diagnostic Code was changed to 7308-
7348.  VA most recently received a claim for an increased 
disability evaluation from the Veteran in May 2008, which was 
subsequently denied by the RO in a November 2008 decision.  The 
Veteran submitted a timely notice of disagreement for this 
decision in January 2009, and appealed the assigned rating to the 
Board in September 2009.  

The Veteran was afforded a VA gastrointestinal examination in 
March 2008.  It was noted that the Veteran was found to have a 
nonfunctioning gall bladder filled with stones in April 2006, 
requiring an operation.  Subsequently, the Veteran developed 
peritonitis and was septic.  It was noted that during the 
Veteran's hospitalization, he developed permanent lymphedema of 
the lower extremities and a very large sacral decubitus ulcer.  
This surgery, and the subsequent symptomatology, has not been 
related to the Veteran's service-connected disability.

The examiner noted that the Veteran's current symptoms were 
severe diarrhea anytime he ate, with urgency and loss of bowel 
control at least three to four times per month.  It was noted 
that there was no blood or mucus in the stool.  The Veteran 
reported having some nausea and reflux all day.  The Veteran 
denied any difficulty with swallowing solids or liquids, and it 
was noted that the Veteran had gained 30 pounds since May 2005.  
The examiner indicated that the Veteran did not have any known 
hypoglycemic reactions, anemia, or periods of incapacitation.  
The examiner diagnosed the Veteran with postgastrectomy syndrome 
with diarrhea and urgency, gastroesophageal reflux disease (GERD) 
and status post-cholecystectomy with multiple complications.  

The record also contains a number of private treatment records.  
According to a June 2008 record prepared by a private physician 
with the initials M.D.H., the Veteran reported acid reflux, but 
denied abdominal pain, appetite change, change in bowel habits, 
constipation, diarrhea, heartburn, hematochezia, melena or 
vomiting.  Another record prepared by this physician and dated 
December 2008 notes that the Veteran endorsed symptoms of 
diarrhea, hematochezia and reflux, but he denied abdominal pain, 
nausea and vomiting.  

Subsequent VA treatment records demonstrate that the Veteran has 
continued to seek treatment for this condition.  According to a 
December 2008 record, the Veteran was having approximately five 
bowel movements per day associated with urgency and diarrhea.  He 
reported that it happened almost immediately upon eating food, 
and that he had suffered one episode of incontinence in the last 
month.  The physician noted reviewing the Veteran's lab results, 
which revealed trace hematuria.  However, a diagnosis of anemia 
was not noted at this time.  A subsequent record from June 2009 
notes that the Veteran was not suffering from nausea or vomiting, 
but that he was having continued trouble with his dumping 
syndrome.  

The Veteran was afforded an additional VA gastrointestinal 
examination in June 2009.  The Veteran reported that he had no 
bowel control and that he was suffering from dumping three to 
four times per day with cramping, sweating, lightheadedness and 
nausea.  The Veteran also reported being extremely anemic, so the 
examiner performed lab work during the examination.  The examiner 
concluded that there were no signs of anemia.  However, it was 
noted that the Veteran had been treated for anemia with ferrous 
Gluconate for approximately two years.  

The Veteran also reported that his dumping syndrome had gotten so 
bad that it was interfering with his social functioning and other 
activities since he could not eat without rushing to a bathroom.  
The examiner concluded that the Veteran suffered from daily 
incapacitation due to his gastrointestinal disorder.  There were 
no episodes of abdominal colic, nausea, vomiting or abdominal 
distention.  There was, however, a burning pain that occurred at 
least daily and lasted for several minutes before eating.  The 
Veteran also reported having severe diarrhea within 30 minutes to 
an hour after eating accompanied by feelings of weakness and 
faint.  He also reported nausea but denied vomiting.  Examination 
revealed no signs of significant weight loss or malnutrition.  
Rectal examination revealed mild excoriation with no erosion or 
bleeding.  The examiner diagnosed the Veteran with post-
gastrectomy syndrome with diarrhea and esophagitis.  It was noted 
that the Veteran was not employed, and that this disability 
impacted the Veteran's usual daily activities.  

Subsequent treatment records demonstrate that the Veteran has 
continued to seek medical treatment with VA.  According to a 
December 2009 psychiatric record, the Veteran had a very active 
family life and he was always on the go with activities and 
volunteer work.  A January 2010 record notes that the Veteran had 
joined a gym and was attending four days per week.  It was noted 
that the Veteran had already lost 9 pounds and hoped to lose 25 
pounds by May 2010.  Finally, according to a June 2010 VA medical 
record, the Veteran felt well with no weight loss or weight gain.  
The Veteran also denied abdominal pain, nausea, vomiting or bowel 
changes.  

The preponderance of the above evidence demonstrates that the 
Veteran is not entitled to a disability evaluation in excess of 
30 percent at any time during the pendency of this claim.  
Diagnostic Code 7308 provides ratings for postgastrectomy 
syndromes.  Postgastrectomy syndromes that are moderate, with 
less frequent episodes of epigastric disorders with 
characteristic mild circulatory symptoms after meals but with 
diarrhea and weight loss, are rated 40 percent disabling.  
Postgastrectomy syndromes that are severe, with associated with 
nausea, sweating, circulatory disturbance after meals, diarrhea, 
hypoglycemic symptoms, and weight loss with malnutrition and 
anemia, are rated 60 percent disabling.  38 C.F.R. § 4.114. 

The Board recognizes that the Veteran has suffered from diarrhea 
as a result of this disability.  However, a 40 percent rating is 
warranted when there is evidence of mild circulatory symptoms 
after meals with diarrhea and weight loss.  The evidence of 
record has routinely reflected that the Veteran has not suffered 
from weight loss as a result of his service-connected disability.  
Therefore, a higher disability rating of 40 percent is not 
warranted.  

The Board notes that the Veteran's representative argued during 
the August 2010 hearing that the Veteran had in fact lost 
approximately 15 pounds, and as such, he had demonstrated weight 
loss.  However, according to the January 2010 VA outpatient 
treatment record discussed above, the Veteran had joined a gym 
and was working out approximately 4 times per week.  It was noted 
that as of January 2010, the Veteran had already lost 9 pounds 
since joining the gym.  Therefore, the evidence of record tends 
to demonstrate that the Veteran was losing weight due to his 
healthy choices, rather than his disability.  

The Veteran's representative also argued that the Veteran's 
weight loss was not apparent because he was retaining water.  
However, the evidence of record does not support this claim.  In 
addition to noting that the Veteran had no material weight loss, 
the June 2009 VA examiner also concluded that there was no 
evidence of malnutrition.  Also, the January 2010 VA outpatient 
treatment record indicated that the Veteran was losing weight 
when he was attending a gym, suggesting that weight loss was 
indeed possible despite his retaining of water.  The June 2010 VA 
outpatient treatment record also noted that the Veteran had not 
gained or lost any weight, and the Veteran himself denied losing 
any weight in his September 2009 appeal to the Board.  Therefore, 
the evidence of record does not support the argument posited by 
the Veteran's representative.  

The Board recognizes that the Veteran has been treated for anemia 
during the pendency of this claim, and that a 60 percent 
disability rating is warranted for symptoms that are severe, with 
associated nausea, sweating, circulatory disturbance after meals, 
diarrhea, hypoglycemic symptoms, and weight loss with 
malnutrition and anemia.  38 C.F.R. § 4.114.  While the Veteran 
has intermittently reported symptoms of nausea and sweating with 
diarrhea, he has also denied these symptoms on a recurrent basis.  
Most recently, the Veteran denied suffering from nausea upon 
treatment in June 2010.  In addition, the record does not 
demonstrate that the Veteran has suffered from circulatory 
disturbances after meals, hypoglycaemic symptoms, and weight loss 
with malnutrition.  The lack of these symptoms demonstrate that 
even with the Veteran's history of anemia, which was not found 
upon examination in June 2009, his disability is more 
appropriately characterized as 30 percent disabling, rather than 
the highest available rating of 60 percent.  

The Board has also considered whether the Veteran may be entitled 
to a higher disability rating under Diagnostic Code 7348.  
Diagnostic Code 7348 provides for a 30 percent disability rating 
for vagotomy with pyloroplasty or gastroenterostomy with symptoms 
and confirmed diagnosis of alkaline gastritis, or of confirmed 
persisting diarrhea.  A 40 percent disability rating is provided 
with postoperative complications of stricture or continuing 
gastric retention.  38 C.F.R. § 4.114.  In the present case, 
there is no demonstrable evidence of stricture or continuing 
gastric retention.  According to the March 2008 VA examination, 
the Veteran had no problems swallowing solids or liquids.  The 
Veteran has not reported any difficulty with swallowing food or 
liquid at any time during the pendency of this claim.  In 
addition, there is no evidence of record to suggest that the 
Veteran has ever suffered from gastric retention.  As such, there 
is no demonstrable evidence of stricture or continuing gastric 
retention, so a higher disability rating of 40 percent is not 
warranted under this code.  

In addition, the Board notes that separate disability ratings are 
not warranted for both Diagnostic Codes 7308 and 7348.  Ratings 
under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 
7345 to 7348, inclusive, will not be combined with each other.  A 
single rating will be assigned under the diagnostic code that 
reflects the predominant disability picture, with elevation to 
the next higher rating where the severity of the overall 
disability warrants such elevation.  38 C.F.R. § 4.114. 

The Board has also considered whether the Veteran may be entitled 
to a higher disability rating based on any other applicable 
diagnostic code.  Diagnostic Code 7319 applies to irritable colon 
syndrome.  However, a 30 percent disability rating is the maximum 
available under this code, which is for application when there is 
evidence of severe diarrhea.  38 C.F.R. § 4.114.  As such, a 
higher disability rating would not be warranted.  Also, as 
previously noted, disability ratings under diagnostic codes 7301-
29, 7331, 7342 and 7345-48 will not be combined, so a separate 
disability rating under this code is not warranted.  Id.  There 
are no additional diagnostic codes relevant to the Veteran's 
claim that would permit a higher disability evaluation.  

In reaching the above conclusions, the Board has considered the 
extensive lay evidence of record.  According to a statement from 
the Veteran's wife received in February 2009, the Veteran had to 
limit his activities due to the frequency of his diarrhea.  
However, a 30 percent disability rating under Diagnostic Code 
7348 is meant to compensate a Veteran who suffers from persistent 
diarrhea.  It appears that the Veteran's wife prepared another 
letter received by VA in August 2009, but it is not entirely 
clear from the signature line who the author of this letter was.  
Nonetheless, this letter again described the Veteran's persistent 
diarrhea and the impact it had on his ability to perform various 
activities such as eating out or playing golf.  As already noted, 
a 30 percent rating is meant to compensate a Veteran who suffers 
from persistent diarrhea.  Therefore, these letters do not 
demonstrate that the Veteran is entitled to a higher disability 
evaluation.  

In his September 2009 appeal to the Board, the Veteran alleged 
that he suffered from nausea, sweating, and circulatory 
disturbances after meals with hypoglycemic symptoms, and as such, 
he was entitled to a 60 percent disability rating.  However, the 
evidence of record suggests that the Veteran does not suffer from 
circulatory disturbances or hypoglycemic reactions as a result of 
his service-connected disability.  The Veteran suffers from 
diabetes mellitus, but this is not a service-connected disability 
nor has it been connected to a service-connected disability.  
Also, this statement does not demonstrate that the Veteran has 
suffered from such symptoms on a regular basis, since he denied 
symptoms such as nausea, weakness, night sweats or abdominal pain 
numerous times throughout the pendency of his claim, including 
most recently during VA outpatient treatment in June 2010.  

Finally, the Board has considered the testimony provided by the 
Veteran during his August 2010 hearing regarding the impact of 
this condition on his social and personal life.  While the Board 
is sympathetic of this situation, it does not demonstrate 
entitlement to a higher disability evaluation.  The RO granted 
the Veteran service connection for an adjustment disorder with 
mixed anxiety and a depressed mood in a July 2010 rating 
decision.  A 10 percent disability rating was assigned due to the 
Veteran's social impairment resulting from his dumping syndrome.  
As such, the Veteran has already been compensated for these 
symptoms.  

The rating schedule represents as far as practicable, the average 
impairment of earning capacity.  Ratings will generally be based 
on average impairment.  38 C.F.R. § 3.321(a), (b) (2010).  To 
afford justice in exceptional situations, an extraschedular 
rating can be provided.  38 C.F.R. § 3.321(b).

The Court has clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration is 
warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, 
the RO or the Board must determine whether the evidence presents 
such an exceptional disability picture that the available 
schedular evaluations for that disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
Veteran's level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the claimant's 
exceptional disability picture exhibits other related factors 
such as those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

The Veteran's post-gastrectomy syndrome has been found to cause 
diarrhea and intermittent nausea and abdominal pain.  However, 
such impairment is contemplated by the rating criteria.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5235-43.  Furthermore, there is 
no evidence to suggest that the Veteran has required frequent 
periods of hospitalization due to his service-connected 
disability.  Finally, as discussed above, the evidence of record 
does not yet demonstrate that the Veteran in fact suffers from 
marked interference with employment.  Nonetheless, the Board is 
presently remanding the Veteran's TDIU claim, so there will be 
additional consideration on remand of whether his service-
connected disabilities, including his post-gastrectomy syndrome 
(his highest rated disability), preclude him from obtaining and 
maintaining substantially gainful employment.  
38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19.  The rating 
criteria reasonably describe the Veteran's disability and 
referral for consideration of an extraschedular rating is, 
therefore, not warranted.  The Board recognizes that the Veteran 
was found to be disabled by SSA.  However, a review of the SSA 
records reveals this finding to have been based on the Veteran's 
surgery of July 2006, which is not currently service-connected.  

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has considered whether a staged 
rating is appropriate.  However, as outlined above, the Veteran's 
symptomatology has demonstrated that he is more appropriately 
rated at 30 percent throughout the pendency of this claim, as 
there is no evidence of symptomatology such as stricture, 
continuing gastric retention, malnutrition or weight loss.  As 
such, staged ratings are not warranted.  

Since the preponderance of the evidence is against the claim, the 
provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are 
not applicable.  The Veteran's claim of entitlement to a 
disability evaluation in excess of 30 percent for post-
gastrectomy syndrome must be denied.


ORDER

Entitlement to a disability evaluation in excess of 30 percent 
for post-gastrectomy syndrome is denied. 


REMAND 

The Veteran contends that he is unemployable as a result of his 
service-connected disabilities.  Regrettably, further evidentiary 
development is necessary before appellate review may proceed on 
this matter.  

For historical purposes, the Veteran submitted his claim of 
entitlement to TDIU in January 2008.  This claim was denied by 
the RO in an April 2008 rating decision.  The Veteran submitted a 
timely notice of disagreement for this decision in January 2009, 
and subsequently appealed the denial to the Board in September 
2009.  

Where the schedular rating is less than total, a total disability 
rating for compensation purposes may be assigned when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if there 
are two or more disabilities, there shall be at least one ratable 
at 40 percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 3.341, 4.16(a).  Presently, the Veteran is service-
connected for post-gastrectomy syndrome (rated as 30 percent 
disabling), an incisional hernia (rated as 0 percent disabling), 
and an adjustment disorder with mixed anxiety and depression 
(rated as 10 percent disabling), for a combined disability rating 
of 40 percent.  As such, the Veteran does not meet the percentage 
requirements laid out in 38 C.F.R. § 3.340.  

Nonetheless, entitlement to the benefit on an extraschedular 
basis may be considered by the Director of the Compensation and 
Pension Service, when a Veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-connected 
disabilities, even though percentage requirements are not met, 
with consideration given to the Veteran's background including 
his employment and educational history.  38 C.F.R. §§ 3.321(b), 
4.16(b).  In determining whether the Veteran is entitled to a 
TDIU rating, neither nonservice-connected disabilities or 
advancing age may be considered.  38 C.F.R. § 4.19.  

In the September 2009 statement of the case, it was noted that 
extraschedular consideration was not warranted because there was 
no unusual factor of disability rendering the Veteran unable to 
secure or follow a substantially gainful occupation.  However, 
according to a January 2009 VA outpatient treatment record, the 
Veteran's dumping syndrome was a result of his service-connected 
vagotomy and resulted in unemployability because the Veteran 
would not be able to perform any work due to his urgency with 
regard to defecating.  Therefore, there is evidence suggestive of 
unemployability. 

However, the evidence of record is somewhat contradictory, in 
that a December 2009 VA psychiatric note indicates that the 
Veteran had a very active family life and was always on the go 
with activities and volunteer work.  A January 2010 record also 
notes that the Veteran had joined a gym and was attending this 
gym four times per week.  Therefore, while there is evidence 
suggestive of unemployability, there is also evidence suggesting 
that the Veteran is capable of performing numerous activities.  
Due to the contradictory nature of the evidence of record, the 
Board finds that the Veteran should be afforded a VA examination 
so that an opinion as to employability may be provided.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA 
examination before an appropriate 
specialist(s) to determine whether he is 
unemployable due solely to his service-
connected disabilities.  The Veteran's claims 
file and a copy of this remand must be 
provided to the examiner at the time of 
examination.  The examiner is asked to opine 
as to whether it is at least as likely as not 
that the Veteran is totally unemployable due 
solely to his service-connected post-
gastrectomy syndrome and his incisional 
hernia.  A complete rationale must be 
provided for any opinion offered.  

2.  The AMC should then readjudicate the 
Veteran's claim.  If the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case (SSOC), 
containing notice of all relevant actions 
taken on the claim, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


